DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 02/22/2021 has been entered. Claims 1-2, 5-16, and 19-20 are pending in this US patent application. Claims 6-11, 15, and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2019.
Claims 1-2, 5, 12-14, and 19-20 are currently under examination and were examined on their merits.

Withdrawn Rejections
	All rejections of claims 3 and 4 set forth in the previous Office action are withdrawn in light of the amendment of 02/22/2021, which cancelled claims 3 and 4.
	All rejections of the claims under 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of the amendment of 02/22/2021, which amended claim 1 to limit the substance that inhibits a cell adhesion molecule to particular fusions of Fc regions and E-cadherin domains. Applicant’s arguments that Sajini and Ward do not teach or suggest the use of the particular substance recited in amended claim 1 in the remarks of 02/22/2021 have been found persuasive.

Information Disclosure Statement
The information disclosure statement filed 12/02/2020 was considered in part. This IDS fails to comply with 37 CFR 1.98(a)(2), which requires an English language translation or explanation of relevance of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, the IDS was not accompanied by an English translation or explanation of the relevance of NPL document 1; this document has not been considered.
	In order to have the struck-through references in the IDS considered by the Examiner, Applicant is asked to submit a new IDS having listed therein only the struck-through documents from this IDS. The IDS should be accompanied by a copy of each struck-through reference and an English language translation or explanation of its relevance.

Claim Interpretation
Claim 1 recites a “method for culturing cells by suspension culture”, the method comprising adding a substance to a medium “to control cell aggregation of said cells”. The statement “for culturing cells by suspension culture” in the preamble represents the intended purpose of the claimed method. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 12-14, and 19-20 are newly rejected as necessitated by amendment under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 1 recites a fusion protein comprising a domain exhibiting an amino acid homology of not less than 80% to an extracellular domain of an E-cadherin and an Fc region of an immunoglobulin. It is unclear whether the statement “an amino acid homology of not less than 80%” is intended to refer only to the extracellular domain of an E-cadherin or to the extracellular domain of an E-cadherin and to the Fc region. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 1, rendering it indefinite.

Amended claim 1 further recites that the substance has an adhesion activity to “said E-cadherin”. However, while claim 1 recites a domain with not less than 80% homology to an extracellular domain of an E-cadherin, claim 1 does not recite an E-cadherin prior to this statement. As such, the statement “said E-cadherin” lacks clear antecedent basis, which causes confusion because one of ordinary skill in the art would be unable to determine whether the fusion protein is intended to have an adhesion activity to E-cadherin or to a domain exhibiting an amino acid homology of not less than 80% to an extracellular domain of an E-cadherin. Accordingly, claim 1 is indefinite.

Claims 13 and 14 depend from claims 3 and 4, respectively. However, claims 3 and 4 were cancelled in the amendment of 02/22/2021. As such, claims 13 and 14 are indefinite, as one of ordinary skill in the art would be unable to determine the metes and bounds of a claim that depends from a cancelled claim.



In the interest of compact prosecution, the Examiner has interpreted the substance that inhibits a cell adhesion molecule of claim 1 as containing “a fusion protein comprising an Fc region of an immunoglobulin and a domain exhibiting an amino acid homology of not less than 80% to an extracellular domain of an E-cadherin”. The Examiner has interpreted “said E-cadherin” of claim 1 to be E-cadherin. In the interest of compact prosecution, claims 13 and 14 have been interpreted as being equivalent to claim 5.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 12-14, and 19-20 are newly rejected as necessitated by amendment under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as 

Amended claim 1 recites that the substance that inhibits a cell adhesion molecule contains a fusion protein comprising a domain exhibiting an amino acid homology of not less than 80% to an extracellular domain of an E-cadherin. The E-cadherin protein contains five extracellular domains (EC1-EC5), as noted in the instant specification. Accordingly, the domain in amended claim 1 can incorporate any extracellular domain of an E-cadherin, such as isolated EC3. However, the instant disclosure as filed states that the E-cadherin protein can contain the EC1-EC5 domains or contains at least EC1, but does not contain one or several other of the extracellular domains. See lines 10-24 on page 13 of the specification as filed. Accordingly, the original disclosure does not contemplate using any extracellular domain of an E-cadherin in the absence of EC1, as recited in amended claim 1. As such, amended claim 1 and its dependent claims 2, 5, 12-14, and 19-20 incorporate new matter and are rejected under 35 U.S.C. 112(a) as failing to comply with the description requirement.

Claims Are Free of the Prior Art
	The closest prior art to the claimed invention is found in the teachings of Sajini and Ward, as discussed in the previous Office action. However, these references do not 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/10/2021